HUGHES, Justice.
I respectfully dissent.
I agree with the majority that we are, bound by the terms of the agreement as. found by the trial court even though such finding convicts the parties of making an agreement which is, in my opinion, unreasonable, inequitable, nonsensical and void for want of consideration.
The Burford children, three sons and a daughter, in 1927, owned, in equal undivided shares, certain lands which formerly belonged to the community estate of their father and mother. One half of this property was acquired by inheritance from their father, the one half apparently by gift from their mother. Some of these lands carried their minerals and others 'did not. The children, desiring to partition the property among themselves, agreed upon the value of the lands and how they should be divided so that each would receive an equal portion. The tract set aside to appellant carried no minerals, the other three tracts did. The parties understood, when the partition was made, that the minerals had no present value but that they did have a potential value. Mr. C. W. Burford explained the agreement regarding the minerals as follows:
"Q. Mr. Burford, let’s get down a. minute to this situation, as a matter of fact that agreement was made in fairness to L. I. Burford at that time because he had no minerals, wasn’t it? A. Yes, sir.
“Q. It was made in order that he-might share equally with the rest of you children in his dead father’s property in so far as minerals interests, were concerned, isn’t that right? A. It was right up until the time he sold,.
“(j). I am talking about the making-of the agreement whatever it was; will you answer this question: you testified that when I took your deposition, over at Abilene, didn’t you, that if you sold royalty as royalty you owed the other parties their interest in it,, didn’t you so testify? A. My understanding is that if we sold royalty up. until the time he sold his that we would, divide it.
“Q. You were to divide the money-four way, that’s right, isn’t- it? A. ..Yes.
“Q. In other words, you had recognized a one fourth interest in there and you gave a deed which, covered,, according to the record, all of it, but you had this oral agreement.with reference to minerals alone, didn’t you?A. Yes, that was in regards to the-minerals, our oral agreement was.
“Q. In other words you treated, you said the land here under this deed put his minerals under an oral agreement, that was between yourselves, wasn’t it ? A. That’s right.
“Q. And wasn’t of record; now, will you tell me this, sir, how in the *791' world could Mr. L. I. Burford’s sale of the surface, which is all in the world he had, of the tract of land that he got effect his mineral interest in the home section? A. Well, let me tell you about that; he could sell his land and take the money and go buy him some land elsewhere with the minerals intact; that way, then, he would have his and we would have ours.”
W. D. Burton testified regarding the agreement:
“Q. At that time you agreed, did you not, that Leslie Burford was to have a ½⅛ interest in and to the minerals under what is known as the home section? A. Under the consideration till he sold.
“Q. I will get to that. A. That’s what it was.
“Q. Right at that time he had a ¾⅛ mineral interest in the, under the home section or the land you all divided that had been the home property of D. L. Burford, is that right. A. As long as each one it went from—
“Q. I will get to that, Mr. Burford; I will get to that. At the very time the agreement was made and immediately thereafter Leslie Burford had an undivided fourth interest in the minerals which you held, which C. W. Burford held, which your sister held on what is known as the old home section, is that right? A. We all had it until one sold; if any one sold that forfeited him out, any of us; that went for all.”
Mrs. Bradshaw testified regarding the agreement:
. “Q. What was the reason for giving L. I. an interest in those minerals, Mrs. Bradshaw? A. What was the reason for giving him an interest ?
“Q. Recognizing the fact he had an interest in those minerals? A. Well, he had an interest as long as he kept it. When he sold—
“Q.<. I know — what was the reason for making that agreement; wasn’t it the fact he had no minerals under his land? A. Yes.
“Q. That was" the réason for it, wasn’t it? A. Well, he had no minerals, but then he was to keep that until he sold.' , ' '
“Q. I understood you to say that, not arguing with you, Mrs. Bradshaw —the reason for it, the reason that you all were to hold for him the minerals under that land, outside of the deed, off of the record as you might say, was because he got ho minerals under the land he got in the division? . A. We wanted to be fair with him.
“Q. And he got no minerals? A. We wanted to be fair with him, but when he sold he must be fair to us too.
“Q. But the basic reason for the agreement-was because he had no mint erais under his land, and as you say, you wanted to he fair with him, so each of you agreed he would have one-fourth of the minerals under the other land subject to the condition .you keep reminding me of, is that right? A. Yes.
“Q. Now, Mrs. Bradshaw, to whom did you sell your part? ’ A. I let the children have my part.”
Appellant who was sixty- seven years old at the time of trial and the oldest of the Burford children testified:
“Q. Now, at that time was there any agreement made between you and your brothers and your sister with reference to the minerals under wliat has been called here the old home section? A. Yes, sir. You see, we valued that land straight through at $30 an acre and I paid just as much for mine with the understanding I was to get my mineral rights over on the other place.
“Q. You were to have a one-fourth mineral interest ■ undivided under the 'other place? A. Yes, sir.
J '* * * * # *
*792“Q. All right, sir, would you have signed the deeds to your two brothers and your sister dividing your father’s property if you hadn’t believed that they would carry out the agreement you testified about with reference to your owning one-fourth of the minerals under the other land? A. No, I wouldn’t have signed it if I thought that I wasn’t going to get mineral rights.”
I quote from a letter written, by appellant to his brother W. D. Burford:
“ * * * I would like to know just how you would feel if you were in my shoes — the land I was on had no royalty. You knew, natcherly if I got any royalty it had to come from over there which would give me my part and make the places equal; one fourth of the royalty was never yours to start with and that goes to Wirt and Flossie too. I know I signed the deeds with the understanding you all were to let me have my part, you said you dident your deads messed up. It dident make any difference either way about my land sold for net as far- as the oil goes I couldent lease nor sell- any Royalty because it was not there * * * I sure dident sell any oil of yours or any one else, now I will admit that that shold have ben in the deads but it is not. you all said your word was as good as your bond lets see. If that had ben in the deads you would come across. God knows I am a heir I have tried to get you all to an understanding and have counted on that , a long time and rember I still clame a child’s part of the undivided oil and will untill you all do something about it is not yours and never was I mean ⅛ of the oil & royalty. . * * * ”
The effect of what the parties did ánd said, so-it seems to me, is simply that--the minerals under the home section were left intact and unpartitioned.
The agreement, found by the trial court, that appellant would forfeit his vested mineral interest if he sold his lands is unen-forcible for the reason that it is wholly without consideration, there being no mutual promise or anything of value paid or promised by the other children in return for such agreement.
In my opinion the majority should dispose of the other defenses presented by ap-pellees and if found to be without merit that this cause should be reversed and rendered for appellant.